DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed 12/02/2021, with respect to the rejection(s) of claims 4 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kratz (DE 10 2011 112 053 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces the element “a second crossmember” in line 5.  Claim 8, lines 1-2 then introduces the element “a second crossmember”.  It is unclear whether the “second crossmember” in claim 8 is referring to the “second crossmember” in claim 1 or is a separate “second crossmember”.
Claim 1 introduces the element “a transportation vehicle longitudinal axis” in line 5.  Claim 8, line 3 then introduces the element “a transportation vehicle longitudinal axis”.  It is unclear whether the “transportation vehicle longitudinal axis” in claim 8 is referring to the “transportation vehicle longitudinal axis” in claim 1 or is a separate “transportation vehicle longitudinal axis”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-12, 15 and 17-19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kratz et al. (DE 10 2011 112 053 A1; Machine Translation of Description ‘MTD’).
With respect to claims 1 and 11, Kratz et al. discloses a transportation vehicle (MTD page 1) comprising a rear axle subframe (1) for fastening a drive unit (30) of a transportation vehicle, the rear axle subframe comprising: a first longitudinal carrier (7) and a second longitudinal carrier (7) oriented substantially along a transportation vehicle longitudinal axis (fig. 1); and a first crossmember (6) and a second crossmember (5) oriented substantially along a transportation vehicle transverse axis (fig. 1); wherein the first crossmember (6) is arranged in front of the second crossmember (5) as viewed in a In re Japikse, 86 USPQ 70.
With respect to claims 2 and 12, Kratz et al. discloses at least one of the three bearing seats (31, 32, 33) is of sleeve-shaped configuration (fig. 1).  (Fig. 1, MTD pages 1-5.)  
With respect to claims 6 and 15, Kratz et al. discloses two (32, 33) of the three (31, 32, 33) bearing seats for supporting an electric motor of the drive unit are integrally fastened to the rear axle subframe (1).  (Fig. 1, MTD pages 1-5.)  Regarding the recitation in claim 6 “for supporting an electric motor” see MPEP 2114 - A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim; in the instant case the structure in Kratz et al. is capable of performing the recited limitation.

With respect to claims 9 and 18, Kratz et al. discloses a bearing seat (31) of the three bearing seats for supporting a transmission of the drive unit is formed in the second crossmember (5).  (Fig. 1, MTD pages 1-5.)  Regarding the recitation in claim 5 “for supporting a transmission of the drive unit” see MPEP 2114 - A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim; in the instant case the structure in Kratz et al. is capable of performing the recited limitation.  
With respect to claims 10 and 19, Kratz et al. discloses a bearing seat (31) of the three bearing seats for supporting a transmission of the drive unit is formed in the second crossmember (5).  (Fig. 1, MTD pages 1-5.)  Regarding the recitation in claim 5 “for supporting a transmission of the drive unit” see MPEP 2114 - A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim; in the instant case the structure in Kratz et al. is capable of performing the recited limitation.  Regarding Applicant's claim of a "bearing seat … and the second crossmember are formed as a combined component by way of a forming process" is a product-by-process claim.  Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product of Applicant's product-by-process claim is an obvious variant of the process in Kratz et al.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kratz et al. in view of Bujak et al. (US 2017/0174065).
In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Claims 5, 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kratz et al. in view of Schacht et al. (DE 10 2012 021 562 A1, Machine Translation of Description ‘MTD’), as cited by Applicant.
With respect to claims 5 and 14, Kratz et al. discloses two (32, 33) of the three (31, 32, 33) bearing seats for supporting an electric motor of the drive unit (30) are provided on the first crossmember (6), the bearing seats being oriented along a transportation vehicle transverse axis (fig. 1).  (Fig. 1, MTD pages 1-5.)  Regarding the recitation in claim 5 “for supporting an electric motor” see MPEP 2114 - A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim; in the instant case the structure in Kratz et al. is capable of performing the recited limitation.  Kratz et al. is silent regarding placing the two bearing seats on the first crossmember.  Schacht et al. teaches of two bearing seats (8, 10) for supporting an electric motor (MTD paragraph 22) of the drive unit (MTD paragraph 1) are provided on the first crossmember (3) and in each case one longitudinal carrier (2), the bearing seats (8, 10) being oriented along a transportation vehicle transverse axis (figs. 2-3).  (Figs. 1-6, MTD paragraphs 1-45.)  It would have been obvious to one having ordinary skill in the art before the effective filing date 
With respect to claims 7 and 16, Kratz et al. is silent regarding two of the three bearing seats for supporting an electric motor of the drive unit are fastened to a transportation vehicle body at the same level as the rear axle subframe with regard to a vehicle vertical axis and adjacently with respect to fastening bushes of the rear axle subframe.  Schacht et al. teaches of two of the three bearing seats (MH) for supporting an electric motor (MTD paragraph 22) of the drive unit (MTD paragraph 1) are fastened to a transportation vehicle body at the same level (figs. 2, 4, 6) as the rear axle subframe (1, MTD paragraph 3) with regard to a vehicle vertical axis (figs. 2, 4, 6) and adjacently with respect to fastening bushes (HRH, fig. 2) of the rear axle subframe (1, MTD paragraph 3).  (Figs. 1-6, MTD paragraphs 1-45.) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Schacht et al. into the invention of Kratz et al. in order to accommodate one or more comparatively large drive units, which in the present case is understood to mean both a transfer case, a rear engine or one or more electric motors.  (MTD paragraph 5.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/               Primary Examiner, Art Unit 3614